263 Ga. 832 (1994)
441 S.E.2d 410
IN THE MATTER OF MARTIN B. FINDLEY.
S94Y0647.
Supreme Court of Georgia.
Decided February 21, 1994.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Jeffrey R. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.
Jeffrey M. Smith, for Findley.
PER CURIAM.
The State Bar of Georgia has filed a petition for emergency suspension against the Respondent. This petition stems from seven cases which are presently pending before the special master, alleging that Respondent: (1) abandoned client matters; (2) converted client funds for his own personal use; (3) misappropriated client funds held in a fiduciary capacity; (4) failed to return unearned attorney fees; (5) failed to account for funds held in a fiduciary capacity; (6) committed forgery; (7) committed theft of trust funds; (8) engaged in conduct involving deceit, fraud, dishonesty, wilful misrepresentation, and moral turpitude; and (9) made false representations to a court.
The Respondent was served with this petition. After hearing testimony and reviewing evidence submitted by the State Bar of Georgia and Respondent, the special master found that Respondent posed a substantial threat of harm to his clients or to the public. The special master also found Respondent to be impaired and incapable of representing the legal interests of any clients. The special master recommended *833 to this Court that the petition for emergency suspension be granted and that Respondent be suspended accordingly.
The recommendation of the special master is hereby accepted and adopted by this Court. The Respondent is hereby suspended from the practice of law in this State until such time as all disciplinary proceedings and grievances now pending against him are concluded. The Court further directs that Respondent comply with the provisions of Bar Rule 4-219 (c).
All the Justices concur.